Citation Nr: 1218479	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease and myocardial infarction.  

2.  Entitlement to service connection for a respiratory disability, to include bronchitis and sinusitis.  

3.  Entitlement to service connection for a cyst in the left kidney.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2007 and February 2008, by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

During the pendency of the appeal, a February 2012 rating decision granted service connection for residuals of a left foot injury.  Since the Veteran has not disagreed with the rating or effective date assigned for that disability, that issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In April 2012, the Veteran's representative specifically raised an informal claim for service connection for sleep apnea.  The claim of entitlement to service connection for sleep apnea has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The most probative competent evidence of record supports a conclusion that the Veteran has no clinically diagnosed heart disability, to include coronary artery disease and myocardial infarction.

2.  The record does not contain competent medical evidence establishing a diagnosis of a chronic respiratory disability manifested by abnormal radiographic findings; a respiratory disorder, to include bronchitis and sinusitis, was not documented during service; and bronchitis and sinusitis, first documented after service, are not shown to be related to any injury, disease, or event of service origin, or to a service-connected disability. 

3.  A disability of the left kidney, to include a cyst in the left kidney, was not documented during service; and a cyst in the left kidney, first documented after service, is not shown to be related to any injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  A heart condition, to include coronary artery disease and myocardial infarction,  was not incurred in or aggravated by active service, may not be presumed to have been incurred during service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

 2.  A pulmonary condition claimed as a breathing disorder, to include bronchitis and sinusitis, was not incurred in or aggravated by active service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011). 

3.  A cyst in the left kidney was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including heart disease, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2011) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, soft tissue sarcoma, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias.  38 C.F.R. § 3.309(e) (2011).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53,202 (August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 109 (June 8, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that porphyria cutanea tarda, chloracne or other acneform disease consistent with chloracne, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2011). 

The Veteran contends that he currently has a respiratory disability, a heart disability, and a cyst in the left kidney, due to service.  The Veteran has also claimed service connection for a pulmonary disability and a heart disability as secondary to service-connected diabetes mellitus.  

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era, and therefore he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) (2011).

The service medical records contain no complaints, history, or findings consistent with heart disease, a kidney condition or cyst in the kidney, or a chronic pulmonary or respiratory condition.  

After service, an August 2001 chest x-ray showed normal heart and vascular markings, and the lungs were clear.  Private treatment notes in November 2002 and December 2005, recorded treatment for acute sinusitis.  The private clinician noted no acute disease.  A July 2005 private treatment record noted that clinical testing was consistent with kidney damage.  The Veteran was referred for a nephrology consultation.  In July 2006, hematuria was noted, and an August 2006 renal ultra sonogram examination revealed an incidental 1.5 cm left renal cyst.  The cyst was determined to be benign.  The ultrasound was otherwise unremarkable without evidence of renal calculi, hydronephrosis, or obstructive findings in either kidney.  A VA March 2008 CT documented the continued presence of a hyperdense cyst in the left kidney.  

A VA treatment report in August 2007 shows that the Veteran was admitted to the hospital for one day due to atypical chest pain and complaints of shortness of breath.  Unstable angina was suspected.  Myocardial perfusion scan, sestamibi exercise stress test, electrocardiogram, and echocardiogram were normal.  Chest examination revealed the lungs were clear to auscultation, bilaterally, with symmetric chest expansion.  Chest x-rays revealed no abnormalities.  Pulmonary function testing revealed no abnormalities.  An ejection fraction of 84 percent was documented.  Myocardial infarction was ruled out.  In April 2008, a clinician noted that following work up in August 2007, the Veteran's chest pain complaints were determined to be secondary to GERD, as opposed to cardiac in nature.  

In October 2007 and March 2008, the Veteran was treated for sinusitis.  A March 2008 spiral CT of the chest found evidence of an old granulomatous disease with minimal scarring in the left lung base.  A faint nodular density was seen in the right middle lobe with suggestion of another nodular density in the left infrahilar area.  The primary diagnostic code was suspicious for malignancy.  In May 2008, the Veteran was seen for bronchitis, and again in July 2008, at which time sinusitis was also noted.  A VA October 2009 CT scan showed stable middle lobe calcified granuloma and right lower lobe atelectasis or scarring, with no suspicious pulmonary nodule or parenchymal mass.  No follow up was necessary.  No diagnosis was noted.  Subsequent VA treatment records show intermittent treatment for bronchitis and sinusitis.  

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  Additionally, the Board finds that the Veteran is competent to report that he experienced breathing difficulties, or pain during service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran reports continuity of symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are inconsistent with the evidence of record. 

The service medical records contain no complaints, history, or findings consistent with any heart disability, kidney disability, or a chronic respiratory disability.  Accordingly, the Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic disability of the heart, kidney, or lungs.  After service, treatment for symptoms associated with any of the claimed disabilities was first noted after 2005.  Furthermore, the evidence does not show that any cardiovascular-renal disease manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, in view of the period without evidence of treatment for the clamed disabilities, from 1970 to at least 2005, and the lack of clinical findings or complaints during this time, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board has weighed statements made by the Veteran as to incurrence of a kidney, heart, or respiratory disability, during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claims for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In considering the testimony of the Veteran as to onset of a kidney, heart or pulmonary disability during service and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record.  

To the extent that the Veteran contends that he currently suffers from a heart condition, a pulmonary disorder manifested by abnormal radiological findings, or a kidney cyst, that were incurred in service, the Board notes that lay witnesses may, in some circumstances, provide competent evidence on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, the Veteran's statements regarding a pulmonary condition, a cyst in the left kidney, and a heart condition, to include coronary artery disease and myocardial infarction, are questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Diagnosis of current disabilities of the lung, heart, or kidney, requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398 (1998) (lay person competent to testify to pain and visible flatness of his feet). 

While the Veteran is competent to testify to pain and respiratory difficulties, he is not competent to opine as to the etiology of or render a medical diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant).  He does not have the medical expertise to diagnose a respiratory disability, a cyst in the left kidney, coronary artery disease, or myocardial infarction, nor does he have the medical expertise to provide an opinion regarding etiology, or to relate any claimed disabilities to herbicide exposure or any other event in service, or to a service-connected disability.  

In reviewing the post-service treatment records, there is no competent evidence of record to demonstrate that the Veteran has a current diagnosis of any heart disability, to include coronary artery disease and myocardial infarction.  While a March 2008 spiral CT of the chest found evidence of an old granulomatous disease with minimal scarring in the left lung base and densities in the right lobe, no diagnosis was noted.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds no competent evidence of a heart disability or respiratory disability manifested by, or represented by, abnormal CT scan findings because no disability of the lungs was diagnosed despite the abnormal scan findings.  To the extent that the Veteran has complained that his chest is painful and he experiences shortness of breath, complaints of pain and breathing symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

Furthermore, the evidence of record does not show any competent medical opinion that there is a heart disability or a respiratory disability, despite abnormal radiological findings, which is related to service or any aspect of service, to include exposure to herbicides, or to a service connected disability, to include diabetes mellitus.  In fact, in April 2008, a clinician noted that following work up in August 2007, the Veteran's chest pain complaints were determined to be secondary to GERD, as opposed to cardiac in nature.  Service connection for GERD has not been established.  

With regard to service connection for a respiratory disorder manifested by bronchitis or sinusitis, or any old granulomatous disease noted as an abnormal scan finding, or a left kidney cyst, the determinative question in this case involves causation.  However, due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disabilities and service. 

In this case, the Board finds that the evidence does not establish a medical nexus between active service and a pulmonary disorder manifested by bronchitis, granulomatous disease, or sinusitis, or a left kidney cyst, as there is no evidence that associates these conditions with service or any aspect of service, to include exposure to herbicides.  Additionally, the competent medical evidence of record does not associate the Veteran's bronchitis or sinusitis with a service connected disability, to include diabetes mellitus.  Thus, there is no competent medical evidence of record that supports the claims. 

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence that associates any respiratory disability, heart disability, or a cyst in the left kidney, to service or to a service connected disability, the Board finds that the preponderance of the evidence is against the claims and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2007 and January 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim.  After a review of the record, the Board finds the evidence of record does not show that any respiratory, heart, or kidney disability is related to an event, disease, or injury during service, or to a service connected disability, and VA is not required to provide the Veteran with a medical examination absent a showing by the Veteran of a connection between the claimed disability and service.  A VA examination is not required in the absence of competent evidence of evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current claimed disabilities to the Veteran's service or to a service connected disability.  Therefore, the Board finds that development for VA medical examinations is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a heart disability, to include coronary artery disease and myocardial infarction, is denied.  

Service connection for a respiratory disability, to include bronchitis and sinusitis, is denied.  

Service connection for a cyst in the left kidney is denied.




____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


